Citation Nr: 0216582	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  99-04 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to March 14, 1994 for 
the grant of a total disability rating based on individual 
unemployability due to service-connected disabilities (T/R).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1986 to October 
1988.

This case comes before the Board of Veterans Appeals (Board) 
from a February 2001 rating action that granted a T/R 
effective March 14, 1994; the veteran appeals the effective 
date of the award, claiming an earlier effective date (EED).

In August 2002, the veteran testified at a hearing before the 
undersigned Member of the Board in Washington, D.C.  A 
transcript of the hearing is of record.


REMAND

As noted above, the RO granted a T/R by rating action of 
February 2001, and assigned March 14, 1994 as the effective 
date of the award; the veteran was notified of the grant and 
of his appellate rights by letter of March 2001.  In August 
2001, the RO received the veteran's Notice of Disagreement 
(NOD) with the effective date of the grant of a T/R, claiming 
an effective date earlier than March 14, 1994.  In September 
2001, the RO issued a Supplemental Statement of the Case 
(SSOC) on the EED issue and in a cover letter thereto, 
advised the veteran and his representative that a response 
thereto was optional, inasmuch as a Substantive Appeal had 
already been filed to perfect the appeal with respect to that 
issue.  At the August 2002 Board hearing on appeal, the 
veteran and his representative stated that the sole issue on 
appeal before the Board was entitlement to an effective date 
prior to March 14, 1994 for the grant of a T/R.

The Board finds that the September 2001 SSOC erroneously 
advised the veteran that his appeal with respect to the EED 
issue had been perfected: while in August 2001 the veteran 
filed a NOD with the effective date of the T/R, the RO failed 
to issue the veteran a SOC, and he thus was never given the 
opportunity to file, nor did he file, a Substantive Appeal 
with respect to this issue.  The Board notes that, without 
the issuance of a proper SOC and the filing of a Substantive 
Appeal by an appellant, the Board does not have appellate 
jurisdiction of any issue.

Under the circumstances, this case is REMANDED to the RO for 
the following action:

1. The RO should issue the veteran and 
his representative a SOC on the issue 
of entitlement to an effective date 
prior to March 14, 1994 for the grant 
of a T/R.  The RO should also remind 
them that, to obtain appellate 
jurisdiction over this issue which is 
not currently in appellate status, the 
veteran must file a timely Substantive 
Appeal.

2. The veteran and his representative are 
hereby reminded that, while the RO 
must furnish the veteran the 
appropriate time period in which to 
file a Substantive Appeal, the veteran 
should perfect an appeal on the EED 
issue, if desired, as soon as possible 
to avoid unnecessary delay in the 
consideration of the appeal.  The RO 
is instructed to retain the claims 
file until the veteran perfects an 
appeal on the EED issue, or the date 
upon which the time period for doing 
so expires, whichever occurs earlier.

The purpose of this Remand is to afford due process of law; 
the Board implies no opinion as to whether the benefit sought 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West,     12 Vet. App. 369 (1999); Colon 
v. Brown,  9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This Remand must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


